Order of the County Court of Queens county reversed on the law and the facts, upon the ground that there was an unreasonable delay in the issuance of the notice required by statute* (People v. Diamond, 233 N. Y. 130), and motion granted to the extent of directing the return of the property seized. Manning, Young and Kapper, JJ., concur; Kelly, P. J., and Kelby, J., dissent upon the ground that on the record in this case this court should not interfere with the finding of the county judge that the delay in issuing the notice was not unreasonable, and that the claim of ownership advanced by the appellant was incredible on its face. Settle order on notice before Mr. Justice Young.

 See Code Crim. Proc. § 802-b, as added by Laws of 1921, chap. 156, known as the State Prohibition Enforcement Act. See, also, footnote, ante, p. 648.— [Rep.